UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                   No. 18-7263


THOMAS T. DILLARD, JR.,

                 Plaintiff - Appellant,

           v.

FRANK PERRY; W. DAVID GUICE; GEORGE SOLOMON; PAULA Y.
SMITH; MARSHALL PIKE; JASMINE T. BELYEW; JONNITA BAKER;
HOWARD BELK; A. BARNES; LITONYA CARTER; GAIL BIEBER;
WARDEN JOYNER; S. WHITE; MIKE BALL; MIKE SLAGLE; CYNTHIA
THORNTON;     THOMAS        ASBELL;     SHEILA   GREENE;       ASST.
SUPERINTENDENT TOMLINSON; K. DALRYMPLE; JASON PENLAND;
LAUREN HARRELL; D. GIBBS; C. HERNANDEZ; PAULA PAGE; DAVID
MAY; CLAUDIA JONES; TIM JONES; J. DRIGGERS; PROGRAM
SUPERVISOR BUCHANAN; G. GARNER; UNIT MANAGER CROWE; ASST.
UNIT MANAGER GREEN; F. SPEER; NURSE PITTMAN; NURSE MELTON;
HOPE SMITH; DOCTOR UMESI; FRANCESCA SHON; NURSE WOLFE;
NURSE BUCHANAN; RASHIA L. NORMAN; SCARLETT R. ASWELL;
CRISSY H. SMITH; P. G. CHRISAWN; P. KIRBY; CASE MANAGER NIVENS;
B. LIDE; L. NORRIS; CASE MANAGER HUGHES; J. G. DUCKWORTH;
TRANSFER COORDINATOR RUDISILL; J. CANNON; CARRIE TUCKER;
GARY JUNKER; KRISTIE STANBACK; JEFFREY FIELDS; G.
CRUTCHFIELD; PROGRAM SUPERVISOR STEWART; T. LOCKAMY; DR.
LIGHTSEY; T. DEAL; K. FAIRLEY; NURSE GIL; GEORGIA BRYANT;
SERGEANT WEBB; NURSE GARNER; NICOLE SPRUELL; ERIK A. HOOKS;
JOHN/JANE DOE, Pharmacy Supervisor; JOHN/JANE DOE, Medical Supervisor;
JOHN/JANE DOE, Case Manager; JOHN/JANE DOE, Social Worker;
JOHN/JANE DOE, Nurse,

                 Defendants - Appellees.
Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:17-ct-03119-D)


Submitted: January 17, 2019                                       Decided: January 23, 2019


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Thomas T. Dillard, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Thomas T. Dillard, Jr. appeals the district court’s orders accepting the

recommendation of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012)

complaint and denying reconsideration.    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court.

Dillard v. Perry, No. 5:17-ct-03119-D (E.D.N.C. Oct. 2, 2017 & Aug. 10, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                          AFFIRMED




                                          3